DETAILED ACTION
Response to Amendment
The amendment filed June 14, 2021 has overcome the objections and rejections set forth in the non-final office action mailed April 2, 2021. 
Allowable Subject Matter
Claims 2-8, 10-17, 19, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or render obvious, alone or in combination the feature of the guiding elements extending from respective openings in the catheter body. Chan is considered the closest prior art and which discloses needle guide tubes attached to an inflatable balloon, however, both the guide tubes and the balloon extend from a single distal opening at the end of the catheter and because of their attachment to the balloon they could not be modified to extend from respective openings as claimed. The prior art  fails to teach a plurality of guide tubes extending from respective openings on a catheter and which needles extend through the guide tubes. For at least this reason the claims are considered allowable over the prior art of record. Regarding claim 11, the prior art of record fails to teach the device of claim 2 wherein the lock is adapted to be unlocked only when the needle guiding elements are fully deployed. Chow is the closest prior art which teaches a locking button for retaining the needles or guide tubes in either fully retracted or fully extended configurations, however, Chow does not disclose a locking system which is unlocked only when needle guiding elements are fully deployed. In this manner the locking system requires the guiding elements to be fully deployed before the injection needles are unlocked and allowed to be moved through the guiding elements. Such a locking system is not known from the prior art and the combination of Chan/Chow could not be modified to function in the claimed manner as the needle guiding elements are attached to a balloon and cannot be moved relative to the balloon. The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L ZAMORY/Examiner, Art Unit 3783                  

/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783